[English Translation] Exhibit (10)(bo) CONFIDENTIAL Mefiag B.V. P.O. Box 92 8440 AB HEERENVEEN Reference Telephone Date 200511010906/ M. Schuurman +31 10 401 4225, fax +31 10 2 november 2005 Re: interest assessment Dear Madam, Sir, Herewith we confirm the following interest assessment. Account : XXXXXXXXX Amount : EUR 1.000.000,00 Interest term : 01-11-2005 / 01-04-2016 Interest percentage : 3.82% p.a. Interim decrease amount : EUR 25,000.00 per 01-04-2006 Next interest payment : EUR 6,472.78 per 01-01-2006 For further information we refer to the respective Loan Agreement. Sincerely, Fortis Bank (Nederland) N.V. /s/ K.A. Sahtoe /s/ J. van Pelt K.A. Sahtoe J. van Pelt Baak 555, postbus 1045, 3otterdam Telefoon (010) 401 69 11, fax (010) Fortis bank (Nederland) N.V. gevestigd te Rotterdam, handelsregister 30064791
